DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 114, 116, 117 and 118 as shown in Fig. 2; reference character 212 as shown in Fig. 5; reference character 320 as shown in Fig. 6; reference characters 510 and 515 as shown in Fig 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                           			Specification
3.	The disclosure is objected to because of the following informalities:
	On p. 5, line 6, it appears “Figure 8” should instead read — Figure 7 --.
On p. 5, line 28, it appears “122” should instead read — 112 --.
On p. 9, line 2, it appears the recitation “angled towards” should instead read — angled 
away -- (please refer to the entire paragraph in context from p. 8 to p. 9 and referring to Fig. 2).
On p. 11, line 15, it appears “Figure 5” should instead read — Figure 3 --.
On p. 11, line 15, it appears “214b” should instead read — 224b --.
On p. 11, line 15, it appears “214c” should instead read — 224c --.
On p. 11, line 17, it appears “214b” should instead read — 224b --.
On p. 11, line 17, it appears “214c” should instead read — 224c --.
On p. 12, line 19, after “can”, insert — be --.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 1 is vague and indefinite as the language of claim 1, lines 8-14 are unclear. For example, claim 1, lines 9 and 10, should there be an — or — between sections (a) and (b)?   The scope would seem unclear here as to whether both sections (a) and (b) are required. Even further, it is unclear what the “or” on line 11 is requiring, i.e., (a), (b) or (c) OR (a) plus (b) or (c) by itself?
Moreover, the “or” on line 13 lends to further confusion. Also, line 14 reciting “any combination of (a), (b) and (c)” creates further confusion since then only (a), for example, would be needed (and thus would contradict lines 8-11 apparently requiring both (a) and (b)).

Claim Objections
6.	Claims 1, 12, 15, 16 and 18 are objected to because of the following informalities:
	Claim 1, line 7, after “body”, insert – member – for clarity and consistency.
	Claim 1, line 8, it appears “extending” should read – extend --.
	Claim 1, lines 12-13, “the tubular body” lacks proper antecedent basis.
Claim 12, line 4, “the article” lacks proper antecedent basis.
Claim 15, line 3, after “having”, insert – the --.
Claim 16, line 3, after “having” (both occurrences), insert – the --.
Claim 16, line 4, before “second”, insert – the --  for clarity.
Claim 18, line 10, after “body”, insert – member – for clarity and consistency.
Claim 18, lines 15-16, “the article” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 12, 14-16, 18, 20, 21, 23, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2014/0223682 (hereinafter Sabet).
At the outset, and as well as claim 1 is understood (please see 35 U.S.C. 112, second paragraph rejection above), claim 1, lines 8-14, are being interpreted as requiring either features (a), (b) or (c), i.e., only one (but more than one could also be shown) of the features would be required (see claim 1, line 14). 
Thus, as well as claim 1 is understood, Sabet discloses in Figs. 1-4, for example, a finger-wearable oral hygiene device 100 (finger mounted toothbrush (FMT); paragraph [0035]) comprising: a body member 102 having a shape that appears to taper (Fig. 1) with proximal 106 and distal 108 ends, a length between the ends, and a circumference (Fig. 2); wherein the proximal end has an opening 200 for insertion of a finger (Fig. 3), and the distal end 108 is closed: a wall defining the body member providing outer 112 and inner 202 surfaces (paragraphs [0037] and [0038)): a plurality of extensions 104 extending from the outer surface of the body, wherein (a) the plurality of extensions 104 extending around at least mast of the circumference of the body member 102 (Figs. 1 and 2).
As for claim 12, having an extension pattern defined by a plurality of columns of extensions, each column following a linear path of that extends in a proximal to distal direction parallel to the central axis and a portion of the length of the article (picking and choosing such columns in Fig. 1).
As for claim 14, designed to cover the distal phalange of a finger, at least a portion of the medial phalange, and optionally a portion of the proximal phalange (Figs. 1, 3 and 4: paragraph [0037]).
As for claim 15, Sabet teaches a method for providing oral hygiene to a subject, comprising introducing the device 100 (FMT) of claim 1 into the oral cavity of a subject and contacting gums or teeth of the subject with at least a portion of device having extensions 104 (e.g., paragraphs [0035] and [0041]).
As for claim 16, being that Sabet’s finger-wearable oral hygiene device has extensions 104 extending circumferentially around the device 100 (Fig. 2), Sabet is also deemed to teach the method (step), upon insertion of the device on a user’s finger into the oral cavity, comprising contacting gums or teeth of the subject with a first portion of the device having extensions, and then with a second portion of the device having extensions, wherein the first portion and second portion are on opposite sides of the device (and not necessarily contacting the same location gums or teeth).
To avoid a redundant rejection, claim 18 is rejected similarly as claims 1, 12 and 14 above. It will be added that Sabet further teaches an overall device length as defined by the distance from a tip of the extensions 104 at the distal end 108 of the device, and the proximal end 106 (Fig. 1).
As for claim 20 (and to the same extent as in applicant’s own invention having a thicker rim 110 at the proximal end in Fig. 2, for example), the wall of the body member 102 has a thickness that appears to be the same over the entire body member 102 (Fig. 3).
As for claim 21, Sabet teaches a body length 110 (Fig. 1; and which is similar to applicant’s “overall device length” as recited in claim 18, lines 17-18) that is about 2 inches (50.8 mm), or sized to at least partially encapsulate a user’s finger and that the length 110 may be less or greater than 2 inches (50.8 mm), but should generally be less than approximately 5 inches (127 mm) and greater than approximately 1 inch (25.4 mm) (Fig. 1; paragraph [0037]) and which would still meet wherein the body member length is at least about 40 mm, in the range of about 40 mm about 60 mm, or in the range of about 45 mm to about 55 mm.

As for claim 23, comprising a rim (not explicitly labeled but shown) at the proximal end of the body member 102 (Figs. 1, 3 and 4).
As for claim 26, wherein the extensions 104 have a circular shape at bases and tips of the extensions (Figs. 1 and 4-6).
As for claim 29, Sabet also teaches a method for providing oral hygiene to a subject (e.g., paragraphs [0001], [0035] and [0036], comprising introducing the device 100 of claim 18 into the oral cavity of a subject and contacting gums or teeth of the subject with at least a portion of device having extensions 104 (Figs. 1-4, for example; e.g., paragraphs [0001], [0035]-[0037] and [0040]), optionally (not a clear positive limitation nor is the limitation required in the claim) “wherein the method comprises contacting gums or teeth of the subject with a first portion of the device having extensions, and then with a second portion of the device having extensions”, wherein the first portion and second portion are on opposite sides of the device, optionally (also not a clear positive limitation nor is the limitation required in the claim) “wherein the subject is a child or a pet”.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet in view of U.S. Patent No. 5,765,252 (hereinafter Carr).
As for claim 17, Sabet discloses all of the recited subject matter as previously recited above with the exception of a kit providing oral hygiene to a subject, comprising the device of claim 1 and an oral treatment composition. Sabet already teaches the device of claim 1 as explained above for claim 1. The patent to Carr teaches in Fig. 4, for example, extensions 16 having a layer of dehydrated toothpaste 26 (col. 4, lines 26-34}. Il would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to have modified Sabet such that the device is in a kit form which further includes an oral treatment composition as suggested by Carr for providing a kit for facilitating and rendering more efficient the oral hygiene of a user’s teeth/gums.

13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet in view of U.S. Patent Application Publication US 2018/0250105 (hereinafter Sabet et al.).
	As for claim 19, Sabet discloses all of the recited subject matter as previously recited above with the exception of wherein the wall of the body member has a thickness is the range of about 0.60 mm to about 0.90 mm, or in the range of about 0.70 mm to about 0.76 mm. Sabet et al. teaches a finger-wearable toothbrush or oral hygiene device 10 (sheath 20) comprising a substrate 22 wall thickness of approximately 0.3mm-0.5 mm (paragraphs [0031] and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sabet such that the wall of the body member has a thickness is the range of about 0.60 mm to about 0.90 mm, or in the range of about 0.70 mm to about 0.76 mm as suggested by Sabet et al. since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art.
14.	Claims 22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet.
	As for claim 22 reciting wherein the overall device length of the device is about 5 - 12.5% longer than the body member length, such limitation is deemed obvious since as stated above for claim 21, Sabet is already concerned with the length 110 of the body 102 and teaches generally that the length can be less or greater than 2 inches but should generally be less than approximately 5 inches and greater than approximately 1 inch (sized at least partially encapsulate a user’s finger; Fig. 1; paragraph [0037]) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	As for claim 24 reciting wherein the extensions have lengths in the range of about 0.1 mm to about 3.5 mm, about 0.125 mm to about 3.25 mm, or about 0.15 mm to about 3.0 mm, such limitation is deemed obvious since Sabet is already concerned with the height (length) 306 of the extensions 104 being approximately 0.25 inches (6.35 mm), however, in other embodiments the height (length) 306 is less than or greater than 0.25 inches (6.35 mm) but a sufficient height (length) to access those areas surrounding the user’s teeth without discomfort to the user (Fig. 3; paragraph [0045]) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As for claim 25 reciting wherein the extensions extend around more than 95% of the circumference, such limitation is deemed obvious since Sabet is already concerned with the number of possible extensions 104 (e.g., more or less than 50 or enough to substantially cover the body and the cleaning members “substantially spanning” or “spanning” the body length 110 and thus covering most, if not all of the body such that more teeth of a user come into contact with the extensions 104) as well as cleaning member voids 116 (e.g., to ensure cleaning members or extensions effectively reach gum/gum linings to maintain healthy gums) (paragraphs [(0039]-[0041]) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As for claim 27 reciting having about 400 or greater, or about 500 or greater extensions, such limitation is deemed obvious since Sabet is already concerned with the number of extensions 104 (e.g., a plurality of extensions 104 wherein “plurality” is defined herein as many, typically 10 or more; in one embodiment, the FMT 100 may have approximately 50 extensions 104; in one embodiment, the FMT 100 may have more or less than 50 or enough to substantially cover the body as well as the cleaning members “substantially spanning” or “spanning” the body length 110 and thus covering most, if not all of the body such that more teeth of a user come into contact with the extensions 104) (paragraphs [(0039]-[0041]) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	As for claim 28 reciting  wherein the body member has an outer surface area of at least about 2000mm2, Sabet is already concerned with the length 110 of the body 102 (and which would also relate directly to outer surface area) and teaches generally that the length can be less or greater than 2 inches but should generally be less than approximately 5 inches and greater than approximately 1 inch (sized at least partially encapsulate a user’s finger; Fig. 1; paragraph [0037]) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Such outer surface area limitation would also depend on whether the device is intended for an adult or child’s hand/finger.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723